DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive. 
Applicant argued that, “In particular, Block teaches a support cylinder 104 with a spring 402 within a fixed outer sleeve 414.2 An inner sleeve 406 is arranged to telescope within the fixed outer sleeve 414 when downward force is applied to the inner sleeve 406.3 With respect to how the support cylinders 104 attach to form the mattress assembly 106, in one case Block contemplates a "manifold" made from a single piece of material that includes and defines the bases for the support cylinders, and then each support cylinder is assembled in place on the integral bases. [T]he manifold may be molded or machined from a single piece of material, with bases for each of the support cylinders 104 integrated into the manifold, and forming a single unit. In such an embodiment, each support cylinder 104 may be assembled on to the bases integrated into the manifold.4 Stated otherwise, in this case the support cylinders 104 are assembled into place on a single "manifold" to define the matrix (i.e., the rows and columns). 2 Block Col. 5, lines 46-62. 3 Block Col. 5, lines 46-62. 4 Block Col 4, lines 51-56 (emphasis added). Page 6 of 12 In another case, the support cylinders 104 are independently produced and then coupled (e.g., by way of their attachment module 404) to a "core manifold" having corresponding matrix of attachment locations. The support cylinders 104 may be produced and assembled independently, and later joined on a core manifold, which may, in turn have an array of attachment locations.5 Stated otherwise, in this case the pre-assembled support cylinders 104 appear to couple to single "manifold" to define the matrix (i.e., the rows and columns). Claim 11, by contrast, specifically recites: 11.  An adjustable sleeping system, comprising: a first plurality of spring modules arranged in a first column, each spring module of the first plurality of spring modules defines a row within the first column; each spring module of the first plurality of spring modules comprises: a rail that defines a length; and a plurality of adjustable spring assembles coupled along the length of the rail; each adjustable spring assembly comprises: a motor that defines a stator coupled to the rail, and a rotor; a lead screw coupled to the rotor of the motor; a spring plate coupled to the lead screw; and a spring have a first end mechanically coupled to the spring plate, and a second end opposite the first end; a bed controller communicatively coupled to each spring module, and the bed controller configured to selectively control a load carried by each spring assembly. Applicant respectfully submits that Block fails to expressly or inherently teach such a system. In Block, all the support cylinders 104 couple to a single "manifold" to define the rows and columns of the matrix. Thus, Blocks fails to expressly or inherently teach a plurality of spring modules with each spring module defining a row within the first column. Even if 5 Block Col. 4, lines 48-51. Block's "manifold" is considered a spring module (not admitted), Block fails to teach a plurality of such manifolds. For this reason alone the anticipation rejection should be withdrawn.”
This is not found persuasive. Column 4; lines 40-47 read “The support cylinders 104 may, in useful embodiments, be arranged and assembled in discrete rows or columns, in banks of rows and/or columns. Furthermore, the support cylinders 104 may be assembled such that a discrete assembly of support cylinders 104 is used for strategic areas of the sleeping surface. For instance, support cylinders in the hip area may be assembled together, and support cylinders 104 in the torso, leg area, or the like, may comprise a single unit.” From this, Block would result in, for example a hip area assembly, a torso area assembly, and a leg area assembly. Each of these assemblies would include a bank of several rows and columns of support cylinders separately assembled into the mattress. 
Claim 11 requires, “An adjustable sleeping system, comprising: a first plurality of spring modules arranged in a first column, each spring module of the first plurality of spring modules defines a row within the first column; each spring module of the first plurality of spring modules comprises: a rail that defines a length; and a plurality of adjustable spring assembles coupled along the length of the rail;”
In the example discussed above, the first plurality of spring modules would be the hip area spring module, and the torso spring module. These would be arranged in a column equal to the width of the mattress. Each of the torso and hip area spring modules would define a row within that column. The manifold of the torso spring module would be a rail, and so would the manifold of the hip area spring module. The spring assemblies themselves, 104 in Figure 4, would be coupled along the length of the manifold (rail). Thus, Block does read on the claim as currently written. 
Applicant further argued, “Moreover, the rejection relies on Blocks support cylinders 104 to be both the claimed spring module and the claimed adjustable spring assembly.6 If Block's support cylinders 104 are the claimed spring module, then Block fails to teach the claimed adjustable spring assembly. Oppositely, if Block's support cylinders 104 are the claimed adjustable spring assembly, then Block fails to teach the claimed spring modules. For this additional reason the rejections should be withdrawn.”
This is not found persuasive. As discussed above, the spring module would be the adjustable spring assemblies which are arranged within the first column, so the torso spring module, the leg spring module, etc. The adjustable spring assembly is the individual piece 104. 
Applicant also argued with respect to claim 12, “The Office action relies on Mis for frame rails. However, Mis fails to fill the deficiencies of Block. That is, in Block it appears a single manifold holds all the support cylinders 104. At best, Block and Mis teach that the single manifold could be placed atop the frame rails of Mis, but such fails to teach, suggest, or even imply the claimed plurality of spring modules. 
Moreover, Mis teaches that the top of the springs should all be tied together by way of the cross-wires 56, 57. This teaching is effectively a teaching away from an adjustable sleeping assembly where rows are formed by a plurality of individual spring modules.”
This is not found persuasive. Mis shows rows of springs attached into a mattress via rails (2 in Figure 14). As discussed above, Block teaches spring modules (torso spring module, leg spring module) as being the individual sections of springs formed together for a region. In the case of Block and Mis, Mis modifies Block to teach attaching these modules to the frame rails 2 in Mis. Furthermore, the fact that the springs in Mis are interconnected at the top is not only not relevant, as Mis is simply used to teach installing the spring modules (equivalent to the rows 6, 8, in Mis, but taught by Block) on rails, but even if it was relevant, it would not prevent certain springs from being designated as individual springs or individual spring modules. 
Applicant then argued, with respect to claim 14, “In particular, Clevett teaches a hook in plates G into which pin/projections of the slat are placed. The Office action relies on the plates G to be the claimed hinge members of the claimed frame rail,11 and relies on the pin of the unnumbered slat to be the claimed second hinge member. Claim 14 recites: 14.  The adjustable sleeping system of claim 13 wherein each second hinge member biases a respective spring module toward the first frame rail. Applicant respectfully submits that Block, Mis, and Clevett fail to teach or suggest such a system. The Office action relies on the shape of the slot of element G associated with the frame rail for the claimed biasing.13 However, claim 14 requires the biasing come from the spring module rather than the frame rail. Stated otherwise, the pin/protrusion of Clevett, relied upon to be the claimed second spring member, fails to bias the slat toward the rail. As admitted by the Office action, it is the shape of the slot of the frame rail that provides the bias in Clevett.”
This is not found persuasive. The spring module is in fact biased toward the rail. Claim 11 states that the spring module comprises a rail. Therefore, the slat shown in Clevis is part of the spring module, analogous to the manifold used by Block. When the slat is hinged using the pin (or second hinge member) to the rail, it is biased, or has a tendency toward the rail A, which prevents it from sliding away from rail A, thus the spring module (i.e. the slat) is itself biased toward the rail by the pin’s interaction with the slot. 
As a result of these arguments not being found persuasive, this action is made final and the rejection is repeated below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being taught by Block (US Patent 7676872).
Regarding claim 11, Block teaches an adjustable sleeping system, comprising: a first plurality of spring modules arranged in a first column (Figure 1; 104, as shown), each spring module of the first plurality of spring modules defines a row within the first column; each spring module of the first plurality of spring modules comprises: a rail (Column 4; lines 48-56) that defines a length; and a plurality of adjustable spring assembles (Figure 4; 104) coupled along the  length of the rail; each adjustable spring assembly comprises: a motor (Column 6; lines 29-44 describe an adjustment rod and a motor that would adjust the spring tension, in which case the nonmoving stator of the motor would be attached at the base, as that portion is attached to the manifold system and does not move, and the moving rotor would then necessarily move the adjustment rod to adjust the spring tension, as described) that defines a stator coupled to the rail, and a rotor; a lead screw (Figure 4; 412)coupled to the rotor of the motor; a spring plate (Figure 4; the base of the system at the bottom of the spring and lead screw between where 414 and 404 are marked) coupled to the lead screw; and a spring (Figure 4; 402) have a first end mechanically coupled to the spring plate, and a second end opposite the first end; a bed controller communicatively coupled to each spring module, and the bed controller configured to selectively control a load carried by each spring assembly (Column 6; lines 40-44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Block (US Patent 7676872) in view of Mis (US Patent 4597118). 
 Regarding claim 12, Mis teaches a bed frame defining a first frame rail (Figure 14, 2, top) and a second frame rail (Figure 14, 2, bottom), the second frame rail parallel to the first frame rail, and the first and second frame rails extend along the first column (Figure 14, 8 are the equivalent of the spring modules and form the first column); each spring module of the first plurality of spring modules coupled to the first frame rail and the second frame rail (Figure 14; the rails 8 which hold the springs are coupled to 2). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the manifolds of Block to be structured as in Mis in order to allow quick and easy installation of the spring set to the bed frame rails.
Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Block (US Patent 7676872) in view of Mis (US Patent 4597118) in view of Clevett (US Patent 414292). 
 Regarding claim 13, Block and Mis do not teach the first frame rail further comprises a plurality of first hinge members, each first hinge member of the plurality of first hinge members corresponding to a row within the first column; and each spring module defines a second hinge member, each second hinge member coupled to a first hinge member on the first frame rail. Clevett teaches the first frame rail further comprises a plurality of first hinge members (Figure 1; G), each first hinge member of the plurality of first hinge members corresponding to a row (Figure 1; slat, unnumbered) within the first column; and each spring module defines a second hinge member (Figure 1; pin on slat which engages the slot on G), each second hinge member coupled to a first hinge member on the first frame rail. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the rails of Mis to attach as in Clevett in order to create a more secure connection between the various rails of the system. 
Regarding claim 14, Block and Mis do not teach each second hinge member biases a respective spring module toward the first frame rail. Clevett teaches each second hinge member biases a respective spring module toward the first frame rail (Figure 1; the shape of the slot biases the pin toward the first frame rail). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the rails of Mis to attach as in Clevett in order to create a more secure connection between the various rails of the system.
Regarding claim 15, Block and Mis do not teach each first hinge member and second hinge member define a hinge point between a respective spring module and the first frame rail during installation. Clevett teaches each first hinge member and second hinge member define a hinge point between a respective spring module and the first frame rail during installation (Figure 1; the shape of the slot G and the pin on the slat that engages with G create a hinge connection between the slat and rail A). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the rails of Mis to attach as in Clevett in order to create a more secure connection between the various rails of the system. 
 Regarding claim 16, Block and Mis do not teach the second frame rail further comprises a plurality of first latch members, each first latch member of the plurality of first latch members corresponds to a row within the first column; and each spring module defines a second latch member, each second latch member coupled to a first latch member on the second frame rail. Clevett teaches the second frame rail further comprises a plurality of first latch members (Figure 1; G, this latch would be repeated on both sides of the slat to hold the slat to rail A), each first latch member of the plurality of first latch members corresponds to a row within the first column; and each spring module defines a second latch member (Figure 1; the pin on the slat which engages with G), each second latch member coupled to a first latch member on the second frame rail. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the rails of Mis to attach as in Clevett in order to create a more secure connection between the various rails of the system. 
Regarding claim 17, Block and Mis do not teach the second frame rail further comprises a plurality of first latch members, each first latch member corresponds to a row within the first column; and each spring module defines a second latch member, each second latch member coupled to a first latch member on the second frame rail. Clevett teaches the second frame rail further comprises a plurality of first latch members (Figure 1; G, this latch would be repeated on both sides of the slat to hold the slat to rail A), each first latch member corresponds to a row within the first column; and each spring module defines a second latch member (Figure 1; the pin on the slat which engages with G), each second latch member coupled to a first latch member on the second frame rail. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the rails of Mis to attach as in Clevett in order to create a more secure connection between the various rails of the system.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Block (US Patent 7676872) in view of Boyd (US Patent 9314386). 
Regarding claim 18, Block does not teach a second plurality of spring modules arranged in second column adjacent to the first column, each spring module in the second plurality of spring modules defines a row within the second column, and wherein the rows of the first column align with the rows of the second column. Boyd teaches a second plurality of spring modules (Figure 12; 400, right) arranged in second column adjacent to the first column (Figure 12; 400, left) , each spring module in the second plurality of spring modules defines a row within the second column, and wherein the rows of the first column align with the rows of the second column (Figure 12; the slats align, as shown). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Block to allow the system to be doubled to support two users on a larger size mattress as in Boyd in order to allow further applicability to the bed. 
Regarding claim 19, Block does not teach the first column defines at least one selected from a group comprising: a cot size bed; a single size bed; a twin XL size bed; and a twin size bed. Boyd teaches the first column defines at least one selected from a group comprising: a cot size bed; a single size bed; a twin XL size bed; and a twin size bed (Column 8; lines 52-64). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Block to allow the system to be doubled to support two users on a larger size mattress as in Boyd in order to allow further applicability to the bed.
Regarding claim 20, Block does not teach the first column and the second column together define a bed size being at least one selected from a group comprising: a King size bed; a Queen-size bed; and a California King-size bed. Boyd teaches the first column and the second column together define a bed size being at least one selected from a group comprising: a King size bed; a Queen-size bed; and a California King-size bed (Column 8; lines 52-64). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Block to allow the system to be doubled to support two users on a larger size mattress as in Boyd in order to allow further applicability to the bed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673      

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673